DETAILED ACTION
This office action is a response to an application filed on 04/13/2020 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Acknowledge is made of applicant's claim for priority upon Application No. 62/929573 filed on 11/01/2019. The effective filing date for the subject matter defined in the pending claims in this application is 11/01/2019.

Claim Objection
4.	Claim 1 is objected to because of the following informalities:  the claim 1 discloses “to a capture room specific data signals”. There is a grammatical error. It is suggested to change “to capture room specific data signals”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




	Claim 13 recites the limitation “an agent” in claim 13. It is not clear if “an agent” of claim 13 is the same as “an agent” in line 2 of claim 1. Furthermore, claim 13 recites the limitation “a conference room device”. It is not clear if “a conference room device” of claim 13 is the same as “a conference room device” in line 2 of claim 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1-4, 6-9, 13 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Satyanarayanan et al (US 2013/0250038 A1) in view of Reshef et al (US 9699409 B1) and Narnakaje Venugopala (US 2019/0379576 A1).

Regarding claim 1, Satyanarayanan discloses a system (Fig.1 and Fig.2; video conference management system), comprising:
an agent executing on a conference room device (Fig.1; video conference management unit106, Fig.2; Monitoring and Diagnostics 212, QOS Provisioning 210, Service quality 216; Statistical analysis 214), wherein the agent is to a capture room specific data signals from peripheral devices within a conference room (paragraph [0049]; a monitoring-diagnostics unit is configured to obtain the current operational status information of monitored devices, the status information of devices such as microphones, video monitors, cameras of video conference room wherein status information can be considered as room specific data signals, microphones, video monitors and cameras are considered as peripheral devices), operating system data signals (paragraph [0055]; a service quality unit is configured to obtain service quality data from network monitoring sources, codecs, software agents on network elements) , and application data signals, wherein the application data signals are obtained from a conferencing service application (paragraph [0047] and  [0053]; the system obtains number of participants, location of participants from the meeting scheduling software or calendar unit ;paragraph [0050]; Statistical analysis unit obtains a number of failed calls, active calls, degraded calls ) and wherein the agent is to aggregate the room specific data signals, the operating system data signals, and the application data signals into room health data (paragraph [0049]; last four lines; monitoring diagnostics unit correlates data for status reports in aggregating data totals for a particular room; paragraph [0050]; Statistical analysis unit configured to aggregate data for all devices in a particular room; paragraph [0055]; a service quality unit is configured to form an overview of service quality that a video conference by analyzing traffic parameters and performance data; Fig.3; paragraph [0078]; last 7 lines; generating a list of issues, alerts, faults, problems and other information for a particular room); 
Satyanarayanan does not explicitly disclose a transmitter to transmit the room health data to a management cloud via a communications broker.
 a transmitter to transmit the room health data to a management cloud via a communications broker. (Fig.1; conference monitoring system 36, conference recording supervisor 38; recording component 32, Column 10; lines 32-40; diagnostics and monitoring subsystem receives diagnostics information, system health, intervenes in operations (i.e. room health data) when errors are detected, Column 8; lines 66-67; and Column 9; lines 1-7; recorder component monitors to detect normal and abnormal conditions such as the conference abruptly (i.e. room health data); Column 9; lines 9-14; recording component accumulated resulting recorded media and the meta-data (i.e. room health data) and transferred to the distributed storage facility Amazon S3 (i.e. cloud))
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the method which monitoring and analyzing the operational data of conference room of Satyanarayanan with the method which discloses monitoring and analyzing the operational data of conference room of Reshef in order to ensure no loss of information and loaded to the cloud for further processing using the lossless algorithm taught by Reshef.
Satyanarayanan in view of Reshef does not explicitly disclose package the data signals with system metadata before transmitting the data to a management cloud.
Narnakaje Venugopala et al discloses package the data signals with system metadata before transmitting the data to a management cloud. (paragraph [0071]; package the information or data signals with system metadata before transmitting the data to the management cloud).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the method which discloses aggregating different types of data signals into room health data and transmits the room health data to cloud of Satyanarayanan in view of Reshef with the method packaging all the data signals or information 

Regarding claim 2, Satyanarayanan in view of Reshef and Narnakaje Venugopala discloses the system of claim 1, wherein the agent executes via a conference room device.(Satyanarayanan; Fig.1 and Fig.2; video conference management system; Fig.1; video conference management unit106, Fig.2; Monitoring and Diagnostics 212, QOS Provisioning 210, Service quality 216; Statistical analysis 214)

Regarding claim 3, Satyanarayanan in view of Reshef and Narnakaje Venugopala discloses the system of claim 1, wherein the room health data is statistically analyzed to determine a room health assessment of the conference room. (Satyanarayanan; paragraph [0050]; statistical analysis unit configured to evaluate operational and performance data collected by the system; paragraph [0042]; a particular video conference room is determined to have unacceptable operational or health issues for the conference room)

Regarding claim 4, Satyanarayanan in view of Reshef and Narnakaje Venugopala discloses the system of claim 1, wherein the room health data is compared to expected data values and supplemental organization instructions in a rules-based fashion to determine a room health of the conference room.(Satyanarayanan; paragraph [0093]; Service level agreement SLA reports may indicate device availability, bandwidth, and service quality in comparison with SLA; paragraph [0079]; QOS compliance data, policy data, policy violation data wherein SLA terms, QOS data are considered as expected data values and  policy data, policy violation data are considered as supplemental organization instructions; Fig.4; information such as Device a.b.c.d; 

Regarding claim 6, Satyanarayanan in view of Reshef and Narnakaje Venugopala discloses the system of claim 1, wherein the management cloud stores the room health data in a room health data store. (Reshef; Column 10; lines 32-40; diagnostics and monitoring subsystem receives diagnostics information (i.e. room health data), system health (room health data), intervenes in operations (i.e. room health data) when errors are detected; Column 8; lines 66-67; and Column 9; lines 1-7; recorder component monitors to detect normal and abnormal conditions (i.e. room health data) such as the conference terminated abruptly; Column 9; lines 9-14; recording component accumulated resulting recorded media (i.e. room health data) and the meta-data and transmitted to the distributed storage facility Amazon S3 (i.e. cloud))

Regarding claim 7, Satyanarayanan in view of Reshef and Narnakaje Venugopala discloses the system of claim 1, wherein the management cloud assesses the room health data via a room health monitor.(Reshef; Column 8; lines 66-67; and Column 9; lines 1-7; recorder component monitors to detect normal and abnormal conditions (i.e. room health data) such as the conference abruptly; Column 9; lines 9-14; recording component accumulated resulting recorded media (i.e. room health data) and the meta-data to the distributed storage facility Amazon S3 (i.e. cloud); therefore, the cloud accesses the conference room health data via the monitor or recorder component)

Regarding claim 8, Satyanarayanan in view of Reshef and Narnakaje Venugopala discloses the system of claim 1, wherein the peripheral devices include a camera, microphone, speakerphone, speaker, headset, laptop, server or any combinations thereof.( Satyanarayanan; paragraph [0049]; peripheral devices includes microphones, video monitors, cameras)

Regarding claim 9, Satyanarayanan in view of Reshef  and Narnakaje Venugopala discloses the system of claim 1, wherein the conference room device is networked according to a managed network, domain joined network, or on a zero-trust network. (Satyanarayanan ; Fig.1; Fig.2; Fig.6; paragraph [0007]; video conference network management system, which includes manage network and conference room device)

Regarding claim 13, Satyanarayanan in view of Reshef and Narnakaje Venugopala discloses the apparatus of claim 1, wherein the room health data signal is generated by an agent that executes via a conference room device.( Satyanarayanan; paragraph [0049]; monitoring diagnostics unit correlates data for status reports in aggregating data totals for a particular room by obtaining the current operational status information of monitored devices, the status information of devices such as microphones, video monitors, cameras of video conference room)

Regarding claim 14, Satyanarayanan in view of Reshef and Narnakaje Venugopala discloses the apparatus of claim 1, comprising transmitting the room health assessment to a management services provider (Satyanarayanan; paragraph [0081]; providing system level views to administrators to get information about conference call statistics, network related fault and performance of conference room; paragraph [0082]; providing conference physical elements and wherein the management services provider is to perform a remote remediation of the shared space indicated by the room health assessment.(Satyanaravanan; paragraph [0080]; management decision can be made on the amount of resources to apply to correcting an incident reported by the system)

9.	Claims 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Satyanarayanan et al (US 2013/0250038 A1) in view of Reshef et al (US 9699409 B1), Narnakaje Venugopala (US 2019/0379576 A1) and Gan (US 2018/0259543 A1). 

Regarding claim 5, Satyanarayanan in view of Reshef and Narnakaje Venugopala discloses the system of claim 1, Satyanarayanan in view of Reshef and Narnakaje Venugopala discloses a receiver to receive a remediation strategy from management service for the conference room to implement at the conference room. (Satyanaravanan; paragraph [0080]; management decision can be made on the amount of resources to apply to correcting an incident reported by the system)
However, Satyanaryanan in view of Reshef and Narnakaje Venugopala does not explicitly disclose a receiving a remediation strategy from the management cloud, wherein the remediation strategy is automatically implemented.
Gan discloses a receiving a remediation strategy from the management cloud, wherein the remediation strategy is automatically implemented. (paragraph [0068]; cloud performs remotely triggering corrective actions, facilitating service to the instruments; it is obvious that when triggering corrective actions, the instruments receives corrective instructions)
.

10.	Claims 10 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Satyanarayanan et al (US 2013/0250038 A1) in view of Puri (US 2012/0260122 A1).

Regarding claim 10, Satyanarayanan discloses an apparatus, comprising:
a room health monitor to generate a room health assessment from a room health data signal received from a shared space and metadata (Satyanarayanan; paragraph [0049]; last four lines; monitoring diagnostics unit correlates data for status reports in aggregating data totals for a particular room; paragraph [0050]; Statistical analysis unit configured to aggregate data for all devices in a particular room; paragraph [0055]; a service quality unit is configured to form an overview of service quality that a video conference by analyzing traffic parameters and performance data; paragraph [0062]; operational status of network elements are represented into conference room health data please see Fig.3, 310, 314, 326; paragraph [0072]; last 7 lines; generating a list of issues, alerts, faults, problems and other information for a particular room)), wherein the room health data signal comprises room specific data signals from peripherals within the shared space (paragraph [0049]; a monitoring-diagnostics unit is configured to obtain the current operational status information of monitored devices, the status information of devices such as microphones, video monitors, cameras of video conference room wherein status information can be considered as room specific data signals, microphones, video monitors and cameras are considered as peripheral devices), operating system data signals (paragraph application data signals, (paragraph [0047] and  [0053]; the system obtains number of participants, location of participants from the meeting scheduling software or calendar unit ;paragraph [0050]; Statistical analysis unit obtains a number of failed calls, active calls, degraded calls )
a transmitter to transmit the room health assessment to a user. (paragraph [0042]; providing the service level view to administrative user to get the conference room health issues; paragraph [0081]; providing system level view of conference call statistics, network related fault, performance to administrator)
Satyanarayanan does not explicitly disclose data in a non-redundant configuration. 
Puri discloses data in non-redundant configuration. (paragraph [0036]; data is in non-redundant configuration)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the method which discloses data of conferencing system of Satyanarayanan with the method which discloses data of conferencing system of Puri in order to reduce communication bandwidth taught by Puri.

Regarding claim 11, Satyanarayanan  in view of Puri discloses the apparatus of claim 10, wherein the room health assessment comprises a remediation and a room health visualization.(Satyanaravanan; paragraph [0079] and [0080]; Service level view that provides complete operational status in terms of faults and performance of conference room, system health, amount of resources is applied to correct an incident report by the system)

12  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Satyanarayanan et al (US 2013/0250038 A1) in view of Puri (US 2012/0260122 A1) and Burri et al (US 2009/0195442 A1).

Regarding claim 12, Satyanarayanan in view of Puri discloses the apparatus of claim 10, Satyanaravann in view of Puri discloses one or more remediations in the room health assessment are executed (Satyanaryanan; paragraph [0080]; management decision can be made on the amount of resources to apply to correcting an incident reported by the system such as room health assessment such as fault and performance please see paragraph [0079])
Satyanaravann in view of Puri does not explicitly disclose one or more remediations are iteratively executed until an updated data is satisfactory.
Burri et al discloses one or more remediations are iteratively executed until an updated data is satisfactory. (paragraph [0090]; iterative correction is performed until satisfaction criterion is achieved).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the method of Satyanarayanan in view of Puri with the method Burri in order to achieve satisfactory data taught by Burri.

12.	Claims 15 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Satyanarayanan et al (US 2013/0250038 A1) in view of Reshef et al (US 9699409 B1) and Puri (US 2012/0260122 A1).

Regarding claim 15, Satyanarayanan discloses a method that enables a managed rooms backbone (Fig.1 and Fig.2; video conference management system), comprising: 
capturing room specific data signals from peripheral devices within a conference room (paragraph [0049]; a monitoring-diagnostics unit is configured to obtain the current operational status information of monitored devices, the status information of devices such as microphones, video monitors, cameras of video conference room wherein status information can be considered as room specific data signals, microphones, video monitors and cameras are considered as peripheral devices), operating system data signals (paragraph [0055]; a service quality unit is configured to obtain service quality data from network monitoring sources, codecs, software agents on network elements), and application data signals (paragraph [0047] and  [0053]; the system obtains number of participants, location of participants from the meeting scheduling software or calendar unit ;paragraph [0050]; Statistical analysis unit obtains a number of failed calls, active calls, degraded calls);
combining the room specific data signals, operating system data signals, and application
data signals to form room health data (paragraph [0049]; last four lines; monitoring diagnostics unit correlates data for status reports in aggregating (i.e. combining) data totals for a particular room; paragraph [0050]; Statistical analysis unit configured to aggregate (i.e. combining) data for all devices in a particular room; paragraph [0055]; a service quality unit is configured to form an overview of service quality that a video conference by analyzing traffic parameters and performance data; paragraph [0062]; operational status of network elements are represented into conference room health data please see Fig.3; paragraph [0078]; last 7 lines; generating a list of issues, alerts, faults, problems and other information for a particular room); 
Satyanarayanan does not explicitly disclose transmitting the room health data to a management cloud via a communications broker.
Reshef discloses transmitting the room health data to a management cloud via a communications broker. (Fig.1; conference monitoring system 36, conference recording  )
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the method which monitoring and analyzing the operational data of conference room of Satyanarayanan with the method which discloses monitoring and analyzing the operational data of conference room of Reshef in order to ensure no loss of information and loaded to the cloud for further processing using the lossless algorithm taught by Reshef.
Satyanarayanan in view of Reshef does not explicitly disclose data in a non-redundant configuration.
Puri discloses data in non-redundant configuration. (paragraph [0036]; data is in non-redundant configuration)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the method which discloses data of conferencing system of Satyanarayanan in view of Reshef with the method which discloses data of conferencing system of Puri in order to reduce communication bandwidth taught by Puri.

Regarding claim 16, Satyanaryanan in view of Reshef and Puri discloses the method of claim 15, comprising comparing the room health data to expected data values and supplemental organization instructions in a rules-based fashion to determine a room health assessment of the conference room.(Satyanarayanan; paragraph [0093]; Service level agreement SLA reports may indicate device availability, bandwidth, and service quality in comparison with SLA; paragraph [0079]; QOS compliance data, policy data, policy violation data wherein SLA terms, QOS data, are considered as expected data values and  policy data, policy violation data are considered as supplemental organization instructions; Fig.4; information such as Device a.b.c.d; QOS policy non-compliant; Path A.a-Ba; QOS policy non-compliant devices, Location B; degraded quality are obtained from comparing room health data to QOS, SLA terms and policy data (i.e. expected data values and supplemental organization instructions in rule based fashion)))

13.	Claims  17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Satyanarayanan et al (US 2013/0250038 A1) in view of Reshef et al (US 9699409 B1), Puri (US 2012/0260122 A1) and Gan (US 2018/0259543 A1).

Regarding claim 17, Satyanaryanan in view of Reshef and Puri discloses the method of claim 15, Satyanaryanan in view of Reshef and Puri discloses receiving a remediation strategy from management service for the conference room to implement at the conference room. (Satyanaravanan; paragraph [0080]; management decision can be made on the amount of resources to apply to correcting an incident reported by the system)
However, Satyanaryanan in view of Reshef and Puri does not explicitly disclose a receiving a remediation strategy from the management cloud, wherein the remediation strategy is automatically implemented.
a receiving a remediation strategy from the management cloud, wherein the remediation strategy is automatically implemented. (paragraph [0068]; cloud performs remotely triggering corrective actions, facilitating service to the instruments; it is obvious that when triggering corrective actions, the instruments receives corrective instructions)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the method of Satyanarayanan in view of Reshef and Puri with the method Gan in order to reduce service costs and minimize instrument down times taught by Gan.

Regarding claim 20, Satyanaryanan in view of Reshef and Puri discloses the method of claim 15, Satyanaryanan in view of Reshef and Puri discloses executing a remediation in a room health assessment generated from the room health data at the conference management system. (Satyanaryanan; paragraph [0080]; management decision can be made on the amount of resources to apply to correcting an incident reported by the system such as room health accessment such as fault and performance please see paragraph [0079])
Satyanaryanan in view of Reshef and Puri does not explicitly disclose automatically executing a remediation at the management cloud.
Gan discloses automatically executing a remediation at the management cloud. (paragraph [0068]; cloud performs remotely triggering corrective actions, facilitating service to the instruments)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the method of Satyanarayanan in view of Reshef and Puri with the method Gan in order to reduce service costs and minimize instrument down times taught by Gan.

14.	Claim 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Satyanarayanan et al (US 2013/0250038 A1) in view of Reshef et al (US 9699409 B1), Puri (US 2012/0260122 A1) and Mosebrook et al (US 2014/0001846 A1).

Regarding claim 18, Satyanarayanan et al in view of Reshef et al and Puri discloses the method of claim 15, Satyanarayanan et al in view of Reshef et al and Puri discloses comparing the room health data of the conference room to QOS.( Satyanarayanan; paragraph [0093]; Service level agreement SLA reports may indicate device availability, bandwidth, and service quality in comparison with SLA; paragraph [0079]; QOS compliance data, policy data, policy violation data wherein SLA terms, QOS data, are considered as expected data values and  policy data, policy violation data are considered as supplemental organization instruction; Fig.4; information such as Device a.b.c.d; QOS policy non-compliant; Path A.a-Ba; QOS policy non-compliant devices, Location B; degraded quality are obtained from comparing room health data to QOS, SLA terms and policy data (i.e. expected data values and supplemental organization instructions in rule based fashion))
However, Satyanarayanan et al in view of Reshef et al and Puri does not disclose comparing the room data to a user-submitted role and suppressing a room signal of the room data in response to the user-submitted role.
Mosebrook et al discloses comparing the room data (paragraph [0071]; natural light is shining into the space; paragraph [0072]; the electrical data or load of the room) to a user-submitted role (paragraph [0071] and [0072]; the space is unoccupied and status of employee or user (i.e. user submitted role)) and suppressing a room signal of the room data in response to the user-submitted role.(paragraph [0071]; dimming the lights ; paragraph [0096]; the dimmer switch decreases (i.e. suppress) the intensity of the light load (i.e. room signal) when the light is on)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the method of comparing room health data to SLA, QOS and policy of Satyanarayanan in view of Reshef et al and Puri with the method of comparing electrical load of the conference room to user submitted role such as unoccupied status and employee status of Mosebrook in order to reduce total electricity consumption taught by Mosebrook. 

15.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Satyanarayanan et al (US 2013/0250038 A1) in view of Reshef et al (US 9699409 B1), Puri (US 2012/0260122 A1) and Shah (US 2020/0034836 A1).

Regarding claim 19, Satyanarayanan et al in view of Reshef et al and Puri discloses the method of claim 15, Satyanarayanan et al in view of Reshef et al and Puri does not explicitly disclose the communications broker is a cloud-hosted managed service functions as a central message hub for bi-directional communication.
Shah discloses the communications broker is a cloud-hosted managed service functions as a central message hub for bi-directional communication. (paragraph [0050]; the cloud-based service control system include a central hub which can perform bi-directional communication with a computing device)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the method of Satyanarayanan in view of Reshef and Puri with the method of Shah in order to enable real time information sharing taught by Shah.

Conclusion  
16. 	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Ploegert et al. US 2019/0294186 A1 which discloses receiving the data from conference rooms and analyze the conference room data to identify performance.
Wouhaybi et al. US 2019/0043341 A1 which discloses aggregator is installed in a conference room and aggregator combines sensor input data. If the receive sensor data may be trusted, forward data to the cloud service.

17.	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255. The examiner can normally be reached on M-F 8:30-5:00.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452